PER CURIAM.
Gustavo Planells (“Planells”) appeals the trial court’s order denying his motion to correct illegal sentence. This Court is unable to review the trial court’s denial of the motion because there is no record of a written motion filed below. Because we cannot review the matter without an adequate record, we affirm the trial court’s order. Our affirmance is without prejudice to Planell’s right to file a renewed motion raising the same grounds within thirty days from the mandate. Such motion shall not be considered successive. See Brooks v. State, 789 So.2d 1167 (Fla. 2d DCA 2001).
Affirmed.